Citation Nr: 1013865	
Decision Date: 04/13/10    Archive Date: 04/29/10

DOCKET NO.  06-04 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for diabetes mellitus.

3.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
kidney disease, to include end stage renal failure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The issue of entitlement to service connection for kidney 
failure was raised by the Veteran in his claim received in 
January 2004, and alluded to again in a September 2004 
statement.  However, the issue of service connection for 
kidney failure has never been developed or adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over the issue, and it is 
referred to the AOJ for appropriate action.  

The Veteran also filed a claim for entitlement to non-
service-connected pension benefits in January 2009, as well 
as entitlement to special monthly pension on account of the 
need for the aid and attendance of another person.  There is 
evidence suggesting that the AOJ may be separately developing 
these issues, but, if not, they are referred to the AOJ for 
appropriate action.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The veteran had active service from March 1951 to March 1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of June 2005.

The issue of service connection for hypertension is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.



FINDINGS OF FACT

1.  Diabetes mellitus was not shown in service, or for many 
years thereafter, and is unrelated to service.  

2.  The Veteran did not develop any kidney disorder, or any 
additional kidney disability, including end stage renal 
disease, as a result of VA treatment, or absence or delay of 
VA treatment.  


CONCLUSIONS OF LAW

1.  Diabetes mellitus was not incurred in or aggravated by 
service, nor may service incurrence be presumed.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2009).

2.  The criteria for compensation for kidney disease, to 
include end stage renal failure, claimed to have resulted 
from inadequate VA care, have not been met.  38 U.S.C.A. § 
1151 (West 2002); 38 C.F.R. 3.361 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In a letter dated in March 2004, prior to the 
adjudication of the claims, the RO notified the Veteran of 
the information necessary to substantiate the service 
connection claims on appeal, and of his and VA's respective 
obligations for obtaining specified different types of 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  He was told that the evidence must show a 
relationship between his current disability and an injury, 
disease or event in military service.  He was advised of 
various types of lay, medical, and employment evidence that 
could substantiate his service connection claims.  In April 
2005, he was informed that his service treatment records were 
unavailable, and he advised of the type of evidence or 
information he could submit to enable VA to search alternate 
locations for records.  In a letter dated in May 2008, the 
Veteran was notified the Veteran of the information necessary 
to substantiate the claim for compensation under 38 U.S.C.A. 
§  1151 on appeal, and of his and VA's respective obligations 
for obtaining specified different types of evidence.  In 
addition, the letter provided information regarding assigned 
ratings and effective dates.  See Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  This letter was not sent until after 
the initial adjudication of the claims.  However, 
subsequently, the claims were readjudicated, most recently in 
a supplemental statement of the case dated in June 2009, thus 
correcting the timing defect.  See Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006) (the issuance of a fully compliant 
VCAA notification followed by readjudication of the claim, 
such as an SOC or SSOC, is sufficient to cure a timing 
defect).  

Under the VCAA, the VA also has a duty to assist the Veteran 
by making all reasonable efforts to help a claimant obtain 
evidence necessary to substantiate a claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2009).  With 
respect to the duty to assist, the service department has 
informed VA that service treatment records are unavailable.  
The Veteran did not respond to the request for additional 
information that would permit a search in alternate 
locations.  The Board finds that all reasonable efforts have 
been made to obtain these records, and that further efforts 
would be futile.  VA treatment records have been obtained, as 
have identified private medical records.  The Veteran's 
representative stated that VA must determine whether medical 
quality-assurance records relevant to the Veteran's claim 
exist, and, if so, obtain such records.  This was not based, 
however, on any indication that such records exist, but, 
rather, on a VA Manual provision which precluded the use of 
such records.  In this case, there is no evidence that such 
records exist, or that they would be relevant to the 
Veteran's claim.  Moreover, the claim is based on a failure 
to provide treatment or a diagnosis, without reference to any 
dates or range of dates.  As the Court has stated: "VA's . . 
. . 'duty to assist' is not a license for a 'fishing 
expedition' to determine if there might be some unspecified 
information which could possibly support a claim."  Gobber 
v. Derwinski, 2 Vet. App. 470, 472 (1992); see also Counts v. 
Brown, 6 Vet. App. 473, 478-79 (1994).  A VA medical 
examination is not warranted because, as discussed below, 
there is no competent, credible evidence of service 
incurrence or aggravation, or of additional disability caused 
by VA treatment.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006); 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  

Thus, the Board finds that all necessary notification and 
development has been accomplished, and therefore appellate 
review may proceed without prejudice to the appellant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Significantly, 
neither the appellant nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the appellant in the development of the 
claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

II.  Service Connection for Diabetes Mellitus

The Veteran contends that he developed, and was treated for, 
diabetes mellitus in service.  

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection for certain chronic diseases, such as 
diabetes mellitus, will be rebuttably presumed if manifest to 
a compensable degree within one year after separation from 
active service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  To establish service connection, a veteran 
must show (1) the existence of a present disability; (2) in-
service incurrence or aggravation of a disease or injury; and 
(3) a causal relationship (nexus) between the current 
disability and the in-service disease or injury (or in-
service aggravation).  Holton v. Shinseki, 557 F.3d 1362, 
1355 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 
1167 (Fed. Cir. 2004).  Evidence of continuity of 
symptomatology since service may also establish service 
connection. 

In this case, the Veteran's service medical records are 
unavailable; in such circumstances, the Board has a 
heightened duty to assist and obligation to explain its 
findings and conclusions and to carefully consider the 
benefit of the doubt rule in cases such as this.  See 
Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Cuevas v. 
Principi, 3 Vet.App. 542, 548 (1992); O'Hare v. Derwinski, 1 
Vet.App. 365 (1991).  However, the legal standard for proving 
a claim for service connection is not lowered, but rather 
increases the Board's obligation to evaluate and discuss in 
its decision all of the evidence that may be favorable to the 
claimant.  See Russo v. Brown, 9 Vet. App. 46 (1996).  
Further, there is no adverse presumption of service 
connection as a result of the loss of these records.  Cromer 
v. Nicholson, 455 F.3d 1346 (Fed. Cir. 2006).  

In a statement dated in September 2004, the Veteran said that 
he had been treated for diabetes mellitus from March 1951 to 
March 1953, while in service.  The Veteran also states that 
he was treated after service by G. Rosenberg, M.D., in 1968 
and 1972 for conditions including diabetes mellitus.  

Medical records from Dr. Rosenberg do not date prior to 
February 1981.  At that time, the Veteran sought treatment 
for high blood pressure, which had previously been treated by 
another doctor.  He received regular follow-up, with no 
mention of diabetes mellitus, until September 1982, when he 
was hospitalized in Park Plaza Hospital for investigation of 
abnormal liver function studies.  During the course of the 
work-up, a 3-hour glucose tolerance test was obtained, and 
the findings were noted to meet the criteria of the NIH for a 
diagnosis of chemical diabetes mellitus.  During the 
hospitalization, his blood sugars were controlled with diet.  

Later records from VA and other providers show a diagnosis of 
diabetes mellitus.  However, none of these records includes a 
history of diabetes mellitus since service.  Indeed, the 
earliest history given is in a VA treatment record dated in 
April 2004, which reports a history of diabetes mellitus 
since 1974, which is still over 20 years after service.  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 
523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 
367 (2001).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.  

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  Lay assertions, however, may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see 
Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  Lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (here the Federal Circuit distinguished 
between the examples of a broken leg versus cancer), (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  Jandreau, at 
1377.  

Although an appellant's testimony cannot be rejected simply 
because it was not reported contemporaneously to service, or 
noted in the service medical records, the Board still must 
determine whether lay evidence is credible, in light of 
factors such as possible bias or conflicting statements, and 
the absence of contemporaneous medical evidence is a factor 
that may be weighed against the lay evidence of record.  See 
Buchanan, at 1337.  

In assessing the probative value of the evidence, the Board 
places considerable weight on the records of Dr. Rosenberg, 
dated from 1981 to 1992, which do not indicate any history of 
diabetes mellitus, and the 1982 hospitalization, which shows 
diabetes mellitus diagnosed at that time, without any prior 
history of the condition.  The remainder of the medical 
records, from Dr. Rosenberg and other providers, when 
reporting a history of the condition, do not relate the onset 
to service, or indeed, until many years after service; the 
earliest history provided was of onset in 1974.  The Veteran 
indicated that Dr. Rosenberg treated him for diabetes 
mellitus and other conditions in 1968 and 1972, but, 
significantly, Dr. Rosenberg's records, which only date from 
1981, do not reflect any notation of diabetes mellitus until 
after the September 1982 diagnosis.  This evidence outweighs 
the Veteran's current assertion that he was treated for 
diabetes mellitus in service.  The absence of any medical 
evidence of diabetes mellitus until 29 years after service 
weighs against the claim, as does the absence of any history 
pertaining to diabetes mellitus in the numerous records over 
the past 27 years since the condition was diagnosed, which 
relates the onset to service.  Additionally, the Veteran 
provided no specific contentions regarding the circumstances 
of his initial diagnosis and treatment.  He has not described 
any symptoms that were present in service, or within a year 
thereafter, or of continuity of symptomatology.  In view of 
these factors, the Board finds that the evidence against the 
claim is so overwhelming as to render his statement regarding 
service treatment not credible, and an examination is not 
needed.  By this, the Board does not mean to imply that his 
recollections are deliberately inaccurate.  

In reaching this determination, the Board is mindful that all 
reasonable doubt is to be resolved in the Veteran's favor.  
However, the preponderance of the evidence is against the 
claim, and the claim must be denied.  38 U.S.C. § 5107(b); 
see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

III.  Compensation under 38 U.S.C.A. § 1151 for kidney 
disease

The Veteran claims benefits under 38 U.S.C.A. § 1151, 
claiming that VA negligently failed to diagnose his chronic 
kidney disease.  

Compensation or DIC shall be awarded for a qualifying 
additional disability or death of a veteran in the same 
manner as if the additional disability or death were service 
connected.  Such is considered a qualifying additional 
disability or death under the law if it is not the result of 
the veteran's own willful misconduct and the disability or 
death was caused by VA hospital care, medical or surgical 
treatment, or examination, and the proximate cause of the 
additional disability or death was:  1) carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of the VA in furnishing 
the hospital care, medical or surgical treatment, or 
examination; or 2) an event not reasonably foreseeable.  
38 U.S.C.A. § 1151.

In addition to proximate cause, it must also be shown that 
(1) VA failed to exercise the degree of care that would be 
expected of a reasonable health care provider, or (ii) that 
VA furnished the hospital care, medical or surgical 
treatment, or examination without the veteran's or, in 
appropriate cases, the veteran's representative's informed 
consent. 38 C.F.R. § 3.361(d)(1).  See also VAOPGCPREC 5-01.

Although the Veteran claims that the VA was negligent in 
failing diagnose his kidney disease, he has not identified 
any additional disability that he claims resulted from such 
failure.  As a threshold matter, before the question of 
negligence can be addressed, there must first be shown to be 
additional disability, which was caused by VA treatment.  

To establish causation, evidence must show that the VA 
medical treatment resulted in the veteran's additional 
disability.  Merely showing that a veteran received care, 
treatment, or examination and that the veteran was disabled 
does not establish cause. 38 C.F.R. § 3.361(c)(1).  Medical 
treatment cannot cause the continuance or natural progress of 
a disease or injury for which the treatment was furnished 
unless VA's failure to timely diagnose and properly treat the 
disease or injury proximately caused the continuance or 
natural progress.  38 C.F.R. § 3.361(c)(2).  

The essence of the appellant's argument is that VA failed to 
timely diagnose and properly treat the disease.

VA treatment records show the Veteran's evaluation in 1988 
for difficult to control hypertension.  He was followed in 
the renal clinic on a regular basis through November 1993, 
with monitoring including kidney function tests.  In February 
1993, his renal function was noted to be stable, but in April 
1993, he had decreasing renal function, and, beginning in May 
1993, mild chronic renal insufficiency (CRI) was noted.  
After that, he continued to be followed for CRI as well, 
through November 1993.  However, in September 1994, it was 
noted that he had been lost to follow-up in the renal clinic, 
and he was scheduled for a renal clinic consult.  In December 
1994, he was seen in the renal clinic for evaluation of his 
kidney function.  He was noted to have mild CRI, asymptomatic 
except for some sinus drainage.    

He was next seen at the VA facility in December 1995, at 
which time it was noted that he had hypertension and diabetes 
mellitus, and was followed by a private doctor for all 
medical conditions.  He was being seen a the VA to refill his 
medications.  

Private medical records from Dr. Rosenberg show that the 
Veteran was treated for conditions including hypertension 
from 1981 to 1988, and then again beginning in 1995.  No 
mention of any kidney abnormality was noted until in February 
1998, and again in March 1998, the Veteran had abnormal 
kidney function tests, and he was referred to W. Tabibi, 
M.D., for evaluation of renal insufficiency and hypertension.  
Dr. Tabibi noted that the Veteran had long-standing essential 
hypertension and diabetes mellitus, and had elevated BUN and 
creatinine levels despite many antihypertensive agents.  He 
was asymptomatic.  The impression was that he had advanced 
chronic renal insufficiency secondary to hypertension and 
diabetic nephropathy.  At that time, there was no evidence of 
fluid overload, uremic signs or symptoms, post-renal 
obstruction, or acute glomerular disease.  Dr. Tabibi 
concluded, however, that the Veteran may actually require 
dialysis within the next several months.  

In May 1998, the Veteran was hospitalized in Twelve Oaks 
Hospital for placement of a graft to facilitate chronic 
hemodialysis.  He had known chronic renal failure for about 
2-1/2 months, thought to be secondary to diabetic and 
hypertensive nephropathy.  Subsequent records show the 
Veteran's continued treatment for renal disease, currently 
diagnosed as end stage renal failure (ESRF), and requiring 
dialysis.  

The matter of causation in this case is not subject to lay 
observation, but requires medical evidence.  None of the 
evidence contains any indication that the Veteran's renal 
failure was caused or worsened by VA treatment, or that VA 
failed to diagnose renal failure.  Indeed, the Veteran was 
followed for CRI at the VA during 1993, while renal failure 
was not diagnosed by private doctors until 1998.  During 1994 
he was lost to VA renal clinic follow-up, meaning he did not 
seek or appear for treatment at the VA renal clinic, until he 
was finally seen in December 1994.  After that he was treated 
by private doctors for his medical conditions, and was only 
seen at the VA for medication.  Although when seen for that 
purpose in December 1995, no renal failure was noted, again, 
he was seen on that occasion solely for prescription refills.  

The Veteran has not reported any observable negligent 
treatment, and he is not competent to state that his renal 
disease was present prior to the initial diagnosis of CRI in 
1993, or that the VA failed to provide appropriate treatment 
or diagnosis for the condition, at that time, or any other 
time; as such requires medical expertise.  There is no 
competent evidence that VA failed to provide appropriate, 
timely treatment, or that there was any additional kidney 
disability caused by any VA treatment, or absence of 
treatment.  

For these reasons, the preponderance of the evidence is 
against the claim for compensation under 38 U.S.C.A. § 1151 
for additional kidney disability, to include end stage renal 
failure, resulting from VA treatment, or lack thereof.  As 
additional disability caused by VA treatment is not shown, 
questions of negligence are not applicable.  As the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt does not apply, and the claim must be 
denied.  38 U.S.C.A. § 5107(b); see Ortiz, supra; Gilbert, 
supra.  




ORDER

Service connection for diabetes mellitus is denied.

Compensation under 38 U.S.C.A. § 1151 for additional kidney 
disability, to include end stage renal failure, is denied.


REMAND

The Veteran also claims service connection for hypertension.  
In support of his claim, he submitted a statement from Dr. 
Rosenberg, dated in January 2004, which opined that the 
Veteran's hypertension was very likely caused or aggravated 
by the stress of military service.  Dr. Rosenberg did not, 
however, provide any explanation for this conclusion, and his 
treatment records do not provide an answer.  Under these 
circumstances, the Veteran must be afforded an opportunity 
for an examination.  See Locklear v. Nicholson, 20 Vet. App. 
410 (2006); McLendon v. Nicholson, 20 Vet. App. 79 (2006); 
Charles v. Principi, 16 Vet.App. 370, 374-75 (2002); 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Schedule the Veteran for an 
appropriate VA examination to determine 
whether he has hypertension of service 
origin.  The entire claims folder and a 
copy of this REMAND must be made available 
to the examiner prior to the examination.  
The examiner should provide an opinion as 
to whether it is as least as likely as not 
that hypertension had its inception in 
service, is due to any events which 
occurred in service, or was manifested 
within a year of the veteran's military 
discharge.  

It is essential that the examiner provides 
a complete medical rationale for any 
opinion provided.  It would be helpful if 
the physician would use the following 
language, as may be appropriate: "more 
likely than not" (meaning likelihood 
greater than 50%), "at least as likely as 
not" (meaning likelihood of at least 50%), 
or "less likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).  The term "at least as likely 
as not" does not mean "within the realm of 
medical possibility." Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.

2.  After completion of the above and any 
additional development deemed necessary, 
readjudicate the claim for service 
connection for hypertension.  If the claim 
remains denied, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case, and afforded an opportunity to 
respond, before the case is returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
M. W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


